Citation Nr: 1523938	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability of the thoracolumbar spine.

3.  Entitlement to service connection for a disability of the cervical spine.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Former Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

During his testimony before the Board the Veteran raised the issue of entitlement to service connection for tinnitus.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance; the Board therefore does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 

For the reasons explained below, the issues on appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that all issues on appeal must be remanded to the AOJ for further development.  

Addressing first the issue of entitlement to service connection for PTSD, at times during the claim, the Veteran has asserted stressors related to personal assault during service.  Review of the file does not show that the AOJ performed appropriate development of a claim based on personal assault as required under the provisions   of 38 C.F.R. § 3.304(f)(5).  That regulation states that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and advising him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  To satisfy due process, this development must be performed before the Board adjudicates this issue. 

Addressing next the question of entitlement to service connection for disabilities of the cervical spine and the thoracolumbar spine, the Veteran told a VA psychiatrist in September 2008 that he is receiving Social Security Administration (SSA) disability benefits because of "medical conditions like ischemic heart disease, backache due to arthritis."  Given that SSA records may be relevant to the etiology of the Veteran's spine disorders, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Finally addressing the issue of entitlement to service connection for bilateral  hearing loss, the Veteran served in an Air Force career field consistent with exposure to acoustic trauma, and he was shown in a May 2005 VA audiological consult to have bilateral sensorineural hearing loss (SNHL) to a degree considered to be disabling under the criteria of 38 C.F.R. § 3.385.  Further, comparison of      an audiometric evaluation performed at the time of the Veteran's separation from service to an evaluation performed at the time of his entrance into service suggests  a threshold shift in his hearing.  Whether this represents a clinically significant threshold shift is a medical determination that is not within the Board's competence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Veteran should accordingly be afforded a VA audiological compensation and pension (C&P) examination to address his hearing loss claim.  See 38 C.F.R. § 3.159(c)(4).


Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a PTSD development letter pertaining to personal assault, to include enclosing        VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault) and an appropriate period in which to respond.  This letter, and any responses, should be associated with the Veteran's electronic VA file.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for hearing loss, psychiatric disability, and spine disabilities.   After securing the necessary release, the AOJ should request any relevant records identified, which are not duplicates of those already contained in the claims file.   In addition, obtain relevant updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such. 

3.  Obtain the Veteran's SSA disability file and associate it with the Veteran's electronic VA file.  If SSA responds that the Veteran is not on disability or that no records were found, such negative response should be associated with the VA file, and the Veteran notified of such.




4.  Schedule the Veteran for a VA audiological examination to address the Veteran's claim for service connection for hearing loss.  The audiologist should review the Veteran's electronic VA file to specifically include the service treatment record.  

Based on review of the file and examination of the Veteran, the audiologist should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability arose in service or is otherwise etiologically related to service, to include noise exposure therein.  In rendering the opinion, the examiner should address the significance, if any, of the threshold shift in hearing from entrance examination to exit examination.  

5.  After the above has been completed to the extent possible, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and provide them the appropriate period in which to respond before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

